DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 7-10 are pending and have been examined.

Election/Restrictions
Applicant’s election without traverse of Group III (claims 7-10) in the reply filed on July 5, 2022 is acknowledged.

Response to Amendment
Claims 1-6 have been withdrawn.  Claims 7-10 are pending and have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on September 8, 2020. It is noted, however, that applicant has not filed a certified copy of the 202041038738 application as required by 37 CFR 1.55.

Claim Objections
The claims 7-10 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 7-10 are directed to a system of individual custodians, which is not one of the statutory categories.  (Step 1: NO).  See below regarding claims encompassing human organisms.
The Examiner has identified system Claim 7 as the claim that represents the claimed invention for analysis.  Claim 7 recites the limitations of:
A system for exchange traded fund considering gold bar as the financial asset comprising of:
a plurality of individual custodians 402b of the financial assets, preferably gold, 
whereby a trust 404b is configured to use a distributed network of custodians 410b, 
whereby the newly created units will be sold on the stock market through a stock exchange 408b, 
whereby the proceeding from the sale is invested in fixed income securities, 
whereby the individual custodians 402b are equipped to issue shares to the trust 404c which further issues to pluralities of asset management companies 406c relevant to the individual custodians 402b.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a commercial interaction (e.g. newly created units will be sold on the stock market).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recites: custodians; asset management companies (Claim 7). The custodians could be just people and the asset management companies do not perform any functions.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claim 7 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 8-10 further define the abstract idea that is present in their independent claim 7 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 8-10 is directed to an abstract idea.  Thus, the claims 7-10 are not patent-eligible.

Claims 7-10 rejected as encompassing humans:

	Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 is a system claim comprising a plurality of individual custodians, which may be people (therefore humans). 
From Applicant’s disclosure, para. [00035]:
“Referring to FIG. 4B is a block diagram 400b, depicting exchange-traded fund (ETF) working model, according to an exemplary embodiment of the present disclosure. By using proposed invention ETFs will be able to tap into the large quantity of idle gold asset hold by households. The ETF trust could use banks and/or other authorized entities that are on the platform to acquire gold from individuals (marked as individual custodian 402b in the diagram), digitize the gold asset and then issue ETF units based on immutable digital asset created on the platform…” 
If “individual custodian” is an individual (human being), applicant is claiming a system encompassing human beings, which is not statutory.  Therefore the claims do not fall into a statutory category.

		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the system comprises custodians, whereby a trust is configured to use a distributed network of custodians without claiming any structural cooperative relationship between the trust and custodians.  Created units are newly created (by what/who) and sold on a stock market through and exchange, where the stock exchange is unrelated to either the custodians or trust.  There is also no structural relationship between the custodians, trust, and asset management companies. See for example Fig. 4B.  In general, a system claim usually comprises hardware components linked or communicating together in some manner.
Claim 7 recites the limitations of:
A system for exchange traded fund considering gold bar as the financial asset comprising of:… whereby the newly created units will be sold on the stock market through a stock exchange 408b, whereby the proceeding from the sale is invested in fixed income securities,…”
There is insufficient antecedent basis for the above underlined items in the claim limitations.  

Claim 9 recites the limitations of: 
The method as claimed in claim 7, wherein the yield from fix income securities is used to pay the expenses not limiting to: management fee of the fund; and to pay an interest to the individual providing the gold investment.
There is insufficient antecedent basis for the above underlined items in the claim limitations.  
Claim 9 has “… to pay the expenses not limiting to:…” where it is indefinite as to what “not limiting to” comprises.  The claim essentially is not limited to the management fee and interest, therefore it could be anything [using the yield] regarding expenses.
Claims 8-10 are further rejected as they depend from the independent claim.

		
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2009/0030853 to De La Motte
Regarding claim 7
A system for exchange traded fund considering gold bar as the financial asset comprising of:
a plurality of individual custodians 402b of the financial assets, preferably gold, 

De La Motte teaches:
Fig. 8 and mortgage lenders (plurality of individual custodians) with 1ts mortgages (financial assets)…

    PNG
    media_image1.png
    451
    523
    media_image1.png
    Greyscale



Where gold may be an asset…
“It is noted that particular embodiments of the use of principal-protected investment techniques are described herein as a method to extract a profit from illiquid assets for the purpose of either producing income for the owner or to facilitate the retirement of a debt obligation well before its initial planned maturity date, for example. However, these embodiments are merely intended as illustrative examples and claimed subject matter is not intended to be limited in scope to these examples or embodiments. For example, one embodiment may combine a fiduciary structure involving unit participation trusts which may also be combined with a proprietary investment technology process to derive value from a dormant/illiquid asset. Such assets may including any of the following asset classes: equity held in real estate properties, gold bullions deposit certificates, bank instruments; debt instruments; option contracts; commodity contracts, derivative instruments, commodities, mining assets (operating and non-operating), mineral reserve deposits, guaranteed investment contracts, intellectual property patents, masters' paintings, valuable jewelry; precious stones; trade receivables, freely tradable public company stocks, restricted stocks of public companies, bonds, notes, life insurance policies, portfolios of life settlement policies, transportation equipment; marine crafts; contracts of any form between credit-worthy counterparties that provide for a pre-determined future cash flow to the beneficiary that can be converted to a present value for appraisal purposes, any other form and type of valuable asset which can be appraised and certified by an independent appraiser and where a lien or other form of security interest can be satisfied; and more.” [0023]

Where forming [a trust structure] includes an institutional custodian…
“Forming may also involve appointing an institutional custodian to provide trust custody services, and plural independent third-party service providers or agents to provide services to the trust. For example, those services may be provided by the following personnel: asset managers, registrar, issuing agent, transfer agent, paying agent, exchange rate agent, calculation agent, facility agent, investment rule validation agent, etc.” [0071]

whereby a trust 404b is configured to use a distributed network of custodians 410b, 
[No Patentable Weight is given to intended use language of “is configured to use a distributed network of custodians” as trust is never configured and custodians are never used.]

Fig. 8 above teaches “Unit Participation Trust” with mortgage lenders (therefore distributed custodians).

whereby the newly created units will be sold on the stock market through a stock exchange 408b, 
[No Patentable Weight is given to intended use language of “will be sold…” as the created units are never sold.]

Stock market trading exchange traded fund (ETF)…
“In case the home owner desires liquidity at some time, the Trust note can be pledged to a third party lender to obtain a third party loan. In the event the fund is traded as an Exchange Traded Fund, liquidity will be available through stock market trading activities. In any case, a Trust Preferred Security constitutes an instrument that is discountable at the Federal Reserve Bank's New York discount window at for from 70% to 94% of the face amount of the instrument.” [0058]

whereby the proceeding from the sale is invested in fixed income securities, 
[No Patentable Weight is given to intended use language of “is invested in fixed income securities” as invested never happens.]

Using bonds (fixed income securities) from home equity (financial asset)…
“Convert the equity into cash either through a second mortgage (with the attendant financing costs) or home equity line and re-invest cash proceeds in real estate (individually or as a participant) or other traditional investments such as stocks and bonds, all with their individual inherent risks; in each instance, needing to have returns on the chosen investment/s to exceed the financing costs and annual interest payments plus meet or exceed the forgone economic return on continuing to hold equity in an illiquid state. [0029] 

See Sale and Fixed Income below

whereby the individual custodians 402b are equipped to issue shares to the trust 404c which further issues to pluralities of asset management companies 406c relevant to the individual custodians 402b.
[No Patentable Weight is given to intended use language of “custodians equipped to issue shares…” as issue shares never happens.]

Example of lender (individual custodian) making loan (issue shares) to trust…
“….However, alternately, a lender may make a secured loan directly to the trust (thus bypassing the guarantor) whereupon the asset pool will be pledged directly to the lender and not to the guarantor. Again, these are merely examples.” [0077]

Constructing (issuing) trust units (shares) between lender (custodian) and trust…
“To accommodate transfer of trust units, this may also including constructing trust units, to be assignable, transferable, and divisible, and to be pledged as security in lending arrangement between the unit holder and a third-party lender. However, again, these are merely examples and claimed subject matter is not limited in scope of these illustrative examples.” [0096]

“Likewise, the system embodiment may also further involve a subsystem for issuing trust units to new depositors in exchange for cash and non-cash assets contributed to the trust, a set of permitted investment rules for the aggregated liquidity pool of the trust, and a secured loan facility secured by non-cash assets held in the trust; and distributing trust dividends to unit holders.” [0061]

A subsystem (example of asset management companies) for issuing trust units to new depositors…
“A system of forming a standardized trust structure, comprising: a trust with an aggregated liquidity pool; a trust agreement that allows the trust to perform pre-selected functions; a subsystem of issuing and redeeming fractional units of ownership in the trust and trust sub-accounts to receive cash and non-cash deposits; a master custody account associated with the trust; a subsystem for issuing trust units to new depositors in exchange for cash and non-cash assets contributed to the trust; a set of permitted investment rules for the aggregated liquidity pool of the trust; a secured loan facility secured by non-cash assets held in the trust; and a subsystem for distributing trust dividends to unit holders.” [0368]

Forming a trust…
“In one embodiment, therefore, a method of forming a standardized trust structure is provided that may include forming a trust, such as by an agreement, with the trust including an aggregated liquidity pool, and constructing a trust agreement to allow the trust to perform pre-selected functions…” [0068]

That includes asset managers to provide services…
“Forming may also involve appointing an institutional custodian to provide trust custody services, and plural independent third-party service providers or agents to provide services to the trust. For example, those services may be provided by the following personnel: asset managers, registrar, issuing agent, transfer agent, paying agent, exchange rate agent, calculation agent, facility agent, investment rule validation agent, etc.” [0071]

Sale and Fixed Income
De La Motte teaches using bonds as an investment for home equity.  They do not directly teach using proceeds from the sale of created units used for stock sales will be used to buy fixed investments.

From De La Motte…
Convert equity of property into bonds (fixed income)…
“Convert the equity into cash either through a second mortgage (with the attendant financing costs) or home equity line and re-invest cash proceeds in real estate (individually or as a participant) or other traditional investments such as stocks and bonds, all with their individual inherent risks; in each instance, needing to have returns on the chosen investment/s to exceed the financing costs and annual interest payments plus meet or exceed the forgone economic return on continuing to hold equity in an illiquid state. [0029] 

However, De La Motte also teaches:
A trust and putting equity to work:
“However, as described in more detail hereinafter, in one particular embodiment, as simply an example, a Real Equity Unit Participation Trust (the "Trust") may offer investors (individual consumers, REITS, corporations and real estate investors) with illiquid equity in commercial and residential real estate a technique to put that equity to work 1) without significant risk to the principal (the equity) and 2) where it is reasonably likely that investment returns will exceed cost of borrowings.” [0034]

Asset managers invest in fixed income…
“Likewise, as alluded to previously, the above permitted investment rules, A trust charter may be employed in which investment orders are to be processed and submitted by a designated asset manager and executed by the trustee subsequent to validate that the proposed trade at least meets pre-selected, the permitted investment rules of the trust agreement. Validating, may, for example, be done by a third-party rules validation agent or a trustee-resident electronic rules software which confirms preset validation criteria. This may involve instructing asset managers primarily to invest trust assets in fixed income securities (e.g. debt instruments).” [0112]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of De La Motte the ability to use proceeds from sale of stock to invest in fixed income as taught by De La Motte since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by De La Motte who teaches the advantages of using interest income to offset interest expense.

Regarding claim 10
The method as claimed in claim 7, wherein the asset management company 406c is further equipped to invest in any fixed income portfolio 410c.

[No Patentable Weight is given to intended use language of “is further equipped to invest in any fixed income portfolio…” as further equipped to invest never happens.]

De La Motte teaches:
Asset managers investing in fixed income securities…
“Likewise, as alluded to previously, the above permitted investment rules, A trust charter may be employed in which investment orders are to be processed and submitted by a designated asset manager and executed by the trustee subsequent to validate that the proposed trade at least meets pre-selected, the permitted investment rules of the trust agreement. Validating, may, for example, be done by a third-party rules validation agent or a trustee-resident electronic rules software which confirms preset validation criteria. This may involve instructing asset managers primarily to invest trust assets in fixed income securities (e.g. debt instruments).” [0112]

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2009/0030853 to De La Motte in view of Patent No. US 11386492 to Weiner
Regarding claim 8
The method as claimed in claim 7, wherein the trust 404b is configured to directly acquire gold from individual custodians 402b.
[No Patentable Weight is given to intended use language of “is configured to directly acquire gold…” as the trust is never configured and gold is never acquired.]

De La Motte teaches trusts and gold.  The do not teach acquire gold directly from custodians.

Weiner also in the business of trusts and gold teaches:

Fig. 10, ref. 605 and custodian with gold…

    PNG
    media_image2.png
    335
    435
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of De La Motte the ability to acquire gold from individual custodians as taught by Weiner since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by De La Motte who teaches gold may also be used by their system for providing a return on illiquid assets.  

Regarding claim 9
The method as claimed in claim 7, wherein the yield from fix income securities is used to pay the expenses not limiting to: management fee of the fund; and to pay an interest to the individual providing the gold investment.

De La Motte teaches:
Example of providing a return to an asset owner…
“Owner/Investor is able to retire a 30 year mortgage in 12 and earn $820,458 on a $300,000 illiquid asset during that period: save 151 monthly payments of $2,997.75 ($452,660)+earn $367,797 in dividends.” [0057]

De La Motte teaches using illiquid assets provided to owners.  They do not directly teach interest.

Weiner also in the business of illiquid assets and owners teaches:
Holder of gold earning interest on gold…
“In this system, the gold currency or gold account issuer is not limited to holding gold metal only. Indeed, as discussed, holding metal incurs several costs that make it unattractive. There is a very real concern, however, around credit exposure, insolvency, and loss of one's gold. Most people are not willing to take this risk in order to save on costs. The system described herein, therefore, teaches a method in which the issuer may also hold gold in the form of true gold leases, Gold Assets, and other ways of owning title to the gold while earning a yield. The issuer may earn interest on gold, as in a true gold lease. Or it may earn a yield by buying gold at a discount, as in a Gold Asset.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of De La Motte the ability to pay interest to individuals providing gold acquire gold as taught by Weiner since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by De La Motte who teaches gold may also be used by their system for providing a return on illiquid assets and this can include interest income.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least investments in illiquid assets (e.g. gold or real estate or commodities):
US-20200065896-A1; US-20220076335-A1; US-20080215500-A1; US-20190244291-A1; US-20110282774-A1; WO-2011010287-A1; US-10650376-B1; WO-2008049126-A2; WO-2008156740-A2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693